Citation Nr: 0730426	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
bilateral sensorineural hearing loss with a 0 percent rating, 
effective April 22, 2002.


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss, but his 
hearing loss does not meet the requirements for a compensable 
rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; rating 
decisions in December 2002 and April 2004; a statement of the 
case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the most recent final adjudication in the 
May 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Disability 
ratings are based on "the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 U.S.C. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1 (2007); Felden v. West, 
11 Vet. App. 427 (1998); Bruce v. West, 11 Vet. App. 405 
(1998); Dinsay v. Brown, 9 Vet. App. 79 (1996).  Evaluations 
for bilateral sensorineural hearing loss range from 
noncompensable to 100 percent.  38 C.F.R. § 4.85 (2007).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
veteran's controlled speech discrimination test results 
(Maryland CNC) and average hearing threshold levels (as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hz) are used to determine a Roman 
numeral designation that ranges from I to XI.  38 C.F.R § 
4.85 Table VI (2007).  The resulting Roman numeral is used to 
discern the assigned rating.  38 C.F.R § 4.85 Table VII 
(2007).  

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
would be appropriate.

The veteran underwent a VA examination in October 2002.  At 
that time, puretone thresholds, in decibels, were as follows:   


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10
25
50
50
Left Ear
15
25
45
50

The veteran's average puretone threshold was 33.75 in the 
right ear and 33.75 in the left ear.  Speech audiometry 
reveled speech recognition ability of 98 percent in the right 
ear and 96 percent in the left ear.  Under Table VI of 38 
C.F.R. § 4.85, the veteran's results warranted a designation 
of Roman numeral I for both ears.  The appropriate rating for 
these designations is 0 percent under Table VII of 
38 C.F.R. § 4.85.  

The veteran underwent a second VA audiology examination in 
March 2005.  At that time, puretone thresholds, in decibels, 
were as follows:  



1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
40
60
55
Left Ear
20
30
50
55

The veteran's average puretone threshold was 42.5 in the 
right ear and 38.75 in the left ear.  Speech audiometry 
reveled speech recognition ability of 80 percent in the right 
ear and 84 percent in the left ear.  Under Table VI of 38 
C.F.R. § 4.85, the veteran's results warranted a designation 
of Roman numeral III in the right ear and  Roman numeral II 
in the left ear.  The appropriate rating for such a 
designation is still 0 percent under Table VII of 38 C.F.R. § 
4.85.  

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 Hz 
to warrant application of 38 C.F.R. § 4.86(a).  Further, the 
evidence does not reflect the requisite 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz that would also 
warrant application of 38 C.F.R. § 4.86(b).  The evidence 
does not show that any audiological examiner has certified 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, or for any other reasons.  
Therefore, the use of Table VIa is not required.  38 C.F.R. 
§ 4.86(c).

The Board is sympathetic to the veteran's contentions 
regarding his inability to discern speech when background 
noise is present.  However, according to the results of the 
October 2002 and September 2004 audiometric tests, as 
compared to the rating criteria, a compensable rating may not 
be granted for any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the doctrine of reasonable doubt but finds it to 
be inapplicable because the record does not provide an 
approximate balance of positive and negative evidence.  As 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral sensorineural 
hearing loss, that claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007). 




ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


